DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant claims 1-7 are now allowable over the cited prior art of record. Upon consideration of the arguments in the response filed 2/12/2021, the references of record fail to fairly teach or suggest to one of ordinary skill in the art to prepare a battery as instantly claimed, wherein the all-solid-state battery comprises the components/ layers as claimed, specifically a second electrode-solid electrolyte laminate comprises a second current collector and a second active material layer on one side of the collector, wherein the first electrode current collector protruding part in a surface direction, and a second current collector having a second protruding part in a surface direction, with the surface direction of the second electrode-electrolyte laminate is larger than a surface direction area of the first electrode laminate, which is laminated on the inside of the second electrode laminate and an edge of the second electrode-electrolyte laminate in a surface direction is at least partially covered by a resin layer. Applicant argued that the references of record failed to teach the features on page 13 and 14 of the response, and upon reconsideration of the references, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 8-15. 
The claims were withdrawn without traverse, and are drawn to a method of producing the battery of claim 1, but only present a partial method, only presenting the steps of applying the resin (protective) layer to the battery structure. As the method does not present the method steps necessary to produce the device of claim 1, the claims are not in condition for allowance and are not subject to rejoinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722